Citation Nr: 0713916	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for residuals of 
a back injury, bilateral hearing loss, and tinnitus. 

Subsequently, a March 2004 rating decision granted service 
connection for bilateral hearing loss, which was assigned an 
initial 20 percent disability rating, and for tinnitus, which 
was assigned an initial noncompensable disability rating, all 
effective January 21, 2003.  As to bilateral hearing loss and 
tinnitus, these grants of service connection are a complete 
grant of the benefits sought and, thus, those matters are not 
before the Board.  As there is no jurisdiction conferring 
notice of disagreement (NOD) as to the downstream elements of 
effective dates or compensation levels, no such issues are in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records reveal that he was 
hospitalized for about 12 days in July 1945 for a low back 
injury.  Lumbosacral X-rays were negative but revealed the 
presence of 6 lumbarized vertebrae.  The admitting diagnosis 
was acute right lumbar myositis and the discharge diagnosis 
was a lumbosacral strain.  The September 1945 service 
discharge examination was negative but noted a history of a 
sacro-iliac strain in July 1945.  

A copy of VA Form 29-357c, Claim for Disability Insurance 
Benefits, dated in August 1975, was received in January 2003 
and reflects that the veteran complained of recurrent back 
pain and reported having had recurrent back injuries.  He 
reported having been treated from 1970 to 1975 by Dr. P. 
Morgans.  

Attached were private clinical records dated in 1975.  June 
1975 X-rays of the veteran's spine revealed bony changes of 
all spinal segments which increased in involvement when 
compared with a prior examination in 1970.  There had been an 
examination or X-rays of the thoracic spinal segment in 1971.  

Dr. Logan stated in January 2003 that the veteran had, in 
pertinent part, degenerative joint disease and spinal 
stenosis of the cervical and lumbar segments of the spine.  

Medical records from the Ensloe Hospital show that the 
veteran was treated in July 1989 for low back with 
radiculopathy after he fell in his shower.  X-rays revealed 
arthritic changes at L4-5 and spinal stenosis at L3-4 and L4-
5.  

VA outpatient treatment (VAOPT) records in 2004 confirm the 
existence of lumbar degenerative disc disease (DDD).  

Because it is clear that the veteran received private 
treatment prior to 1975 and that those records are not on 
file, additional efforts must be made to clarify the 
veteran's postservice treatment for a low back and to obtain 
those records.  

In service connection claims, four elements determine if a 
medical nexus examination is needed.  First, when there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and, second, evidence 
establishing that an inservice injury or a diseases 
manifesting during an applicable presumptive period, and, 
third, an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability, but, fourth, there 
is insufficient competent medical evidence on file for a 
merits decision.  The first step only requires a 
determination of whether particular evidence exists and the 
second only whether evidence is competent but neither 
requires a weighing of competing facts.  The third element is 
a "low threshold" so that when a nexus between a current 
disability and an in-service event may be indicated, there 
must be a medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability is related to service to constitute sufficient 
medical evidence for a merits decision as to the nexus 
question.  McLendon v. Nicholson, 20 Vet. App. 70, 81 - 83 
(2006) (as amended August 7, 2006); see also 38 U.S.C. 
§ 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  

In this case, the medical evidence establishes the first and 
second elements.  In the veteran's VA Form 9 he reported 
that his back problem had been a "constant" problem.  It 
is presumed that he meant a continuous problem since his 
inservice low back injury.  This meets the third element 
above and because there is a significant lapse of time 
between the inservice injury and the earliest clinical 
evidence of low back treatment (which historically dates 
back to 1970) the fourth element is also met.  Thus, the 
veteran should be furnished a VA examination to obtain a 
medical opinion as to the etiology of his current low back 
disability.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Ask the veteran to clarify whether all 
private clinical records are now on file.  
With respect to any such records that are 
not on file, request that he complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider since military 
service.  

In particular, he should be requested to 
provide the complete names, places, and 
dates of all low back treatment for the 
period between his November 1946 discharge 
from service and the evidence now on file 
which begins in 1975.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  This should 
include all records of Dr. Morgans.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2006).  .  

3. Schedule the veteran for a VA 
orthopedic examination to assess the 
nature, time of onset, and etiology of all 
current low back pathology.  All necessary 
a tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

The examiner should provide an opinion as 
to the likelihood that any present low 
back pathology is a residual of the 
inservice injury sustained by the veteran 
or is otherwise related to service.

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner or evaluator have access to and 
reviews the claims folder for the 
veteran's pertinent medical history. 

 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

